Citation Nr: 1316839	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-35 712	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 70 percent  for posttraumatic stress disorder (PTSD) for the period prior to December 20, 2002.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to May 1969.  The record indicated that he had service in the Republic of Vietnam, and he was awarded the Purple Heart and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 1998 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois granted service connection for PTSD and assigned a 30 percent rating, effective January 28, 1998.  The Veteran appeared and offered testimony at a hearing before a Hearing Officer at the RO in February 2000.  A transcript of that hearing is of record.  Subsequently, and specifically by an August 2000 Hearing Officer's decision, the RO increased the evaluation assigned to this service-connected disability from 30% to 70%, effective January 28, 1998.  

In March 2012, the Board remanded the Veteran's claim for additional development.  In a supplemental statement of the case (SSOC), issued in August 2012, the RO confirmed the 70 percent rating assigned for PTSD.  In October 2012, the Board again remanded the case for still further evidentiary development.  By a rating action in February 2013, the RO increased the rating for PTSD with depression and alcohol abuse from 70 percent to 100 percent, effective December 20, 2002.  An SSOC was issued in February 2013.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1966 to May 1969.

2.  On April 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


